DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/29/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsuyoshi Nakamura on 05/03/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended):  A fuel supply system comprising: a fuel pressure sensor configured to detect fuel pressure in a fuel delivery pipe; and a failure detector configured to detect a failure of the fuel pressure sensor, wherein of the fuel pressure sensor in the case where an absolute value of a difference between an output value of the fuel pressure sensor and the target fuel pressure exceeds an absolute value of a difference between the second threshold value and the target fuel pressure; and a failure determination part configured to determine a failure of the fuel pressure sensor in the case where an absolute value of the difference between the output value of the fuel pressure sensor and the target fuel pressure continuously exceeds an absolute value of a difference between the first threshold value and the target fuel pressure for a threshold length of time.

Claim 4 (Currently amended):  The fuel supply system according to claim 3 further comprising a timer to count the threshold length of time, wherein, at a time when the absolute value of the difference between the output value of the fuel pressure sensor and the target fuel pressure exceeds the absolute value of the difference between the first threshold value and the target fuel pressure, the timer starts to count the threshold length of time, then, at a time when the failure possibility detection part detects the possibility of failure, the fuel pressure value changing part changes the fuel pressure value for fuel calculation to the second the feedback-controlling of [[a]] the fuel pump is stopped.

Reasons for Allowance
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The reasons for allowance has been addressed in the Non-Final rejection mailed on 12/31/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856